{"

Case 1:19-mc-00148-JDB Document1 Filed 09/09/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

IN RE: MOTION TO COMPEL
COMPLIANCE WITH SUBPOENA
DIRECTED TO COOKE LEGAL
GROUP, PLLC

 

UNDERLYING CASES:
JAMES OWENS, et al.,
Plaintiffs,
v.
REPUBLIC OF SUDAN, et al.,

Defendants.

 

JUDITH ABASI MWILA, et al.,
Plaintiffs,
v.
ISLAMIC REPUBLIC OF IRAN, et al.,

Defendants.

 

RIZWAN KHALIQ, et al.,
Plaintiffs,
v.
REPUBLIC OF SUDAN, et al.,

Defendants.

 

 

Case: 1:19-mc-00148
Assigned To : Bates, John D.
Assign. Date : 9/6/2019
Description: Misc.

Civil Action No. 01-2244 JDB)

Civil Action No 08-1377 (JDB)

Civil Action No. 10-356 (JDB)

PLAINTIFFS’ MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DIRECTED
TO NONPARTY COOKE LEGAL GROUP, PLLC
Case 1:19-mc-00148-JDB Document1 Filed 09/09/19 Page 2 of 3

Plaintiffs in the above-captioned actions, through their undersigned counsel, respectfully
move this Court, pursuant to Rules 37 and 45 of the Federal Rules of Civil Procedure, for an order
compelling Cooke Legal Group, PLLC (“Cooke Legal”) to produce documents in compliance with
the third-party subpoena issued on May 1, 2019, within 21 days of the Court’s order. Pursuant to
Local Civil Rule 7(m), Plaintiffs have conferred with Cooke Legal, which does not consent to this

motion. A proposed order is included with this motion.

Dated: September 6, 2019 Respectfully submitted,

/s/ Matthew _D. McGill

Matthew D. McGill (Bar No. 481430)
Noah P. Sullivan (Bar No. 1009659)
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036

Telephone: 202.955.8500

Facsimile: 202.530.9522
mmcgill@gibsondunn.com

Thomas Fortune Fay

FAY LAW GROUP, P.A.

777 6th Street, N.W., Suite 410
Washington, D.C. 20001

(202) 589-1300

Attorneys for Plaintiffs

Jane Caro] Norman

BOND & NORMAN LAw, P.C.
777 6th Street, N.W., Suite 410
Washington, D.C. 20001

(202) 682-4100

Co-counsel for Plaintiffs Khaliq, et al.
Case 1:19-mc-00148-JDB Document1 Filed 09/09/19 Page 3 of 3

CERTIFICATE OF SERVICE

 

I hereby certify that on this 6th day of September, 2019, a true and correct copy of the
foregoing document was served on Cooke Legal Group, PLLC via UPS next day mail at 1155 F.
Street, N.W., Suite 1050, Washington, D.C., 20004, and via electronic mail at
edmundc@cookelegalgroup.com, and on the Defendants who have appeared in the underlying
cases. No service is required on Defendant Iran, which is in default for failing to appear. See Fed.
R. Civ. P. 5(a)(2). A copy of the foregoing document was sent by UPS next day mail to the
following counsel of record:

Claire Angela Delelle

Christopher M. Curran

Nicole Erb

White & Case LLP

701 Thirteenth Street, N.W.

Washington, D.C. 20005
ccurran@whitecase.com
cdelelle@whitecase.com
nerb@whitecase.com

Attorneys for Defendant the Republic of Sudan

Dated: September 6, 2019 /s/ Matthew D. McGill
Matthew D. McGill
